28 F.3d 1211
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.United States of America, Plaintiff Appellee,v.Michael A. KIRKSEY, Defendant Appellant.
No. 94-6250.
United States Court of Appeals, Fourth Circuit.
Submitted May 24, 1994.Decided June 20, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (CR-90-466-HM, CA-93-1417-HM)
Michael A. Kirksey, appellant pro se.
John Vincent Geise, Office of the United State Attorney, Baltimore, Maryland, for appellee.
D.Md.
DISMISSED.
Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Michael Kirksey seeks review of a district court order denying relief under 28 U.S.C. Sec. 2255 (1988).  The district court entered its order on February 15, 1994, and Kirksey filed an unsigned notice of appeal with the district court on March 1, 1994.  On March 11, 1994, the Clerk of this Court sent Kirksey a letter informing him that his unsigned notice of appeal was insufficient to invoke this Court's jurisdiction, and instructing him that if he wished to appeal he should file a signed notice of appeal no later than April 18, 1994.  Kirksey did not respond to this letter.


2
Kirksey's unsigned notice of appeal does not comply with Federal Rule of Appellate Procedure 3(c)'s requirement that the notice of appeal specify the party taking the appeal.   See Covington v. Allsbrook, 636 F.2d 63 (4th Cir.1980).  Moreover, the sixty-day appeal period prescribed by Fed.  R.App. P. 4(a)(1), and the additional thirty-day period prescribed by Fed.  R.App. P. 4(a)(5) for seeking an extension of the filing period, have both expired.  Accordingly, we dismiss this appeal for lack of jurisdiction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.